IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-22-00168-CV

               IN RE WEAVER CONSULTANTS GROUP, LLC
                  AND ANCHOR CONSTRUCTION, LLC


                                 Original Proceeding
                                   ______________

                            From the 12th District Court
                               Walker County, Texas
                              Trial Court No. 1929322


                           MEMORANDUM OPINION

       Before the Court are the Petition for Writ of Mandamus and the Motion to

Dismiss Mandamus Proceeding filed by Relators Weaver Consultants Group, LLC and

Anchor Construction, LLC. We grant the motion to dismiss and dismiss this original

proceeding. See TEX. R. APP. P. 42.1(a).



                                           MATT JOHNSON
                                           Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Dismissed; motion granted
Opinion delivered and filed June 29, 2022
[OT06]




In re Weaver Consultants                    Page 2